                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     Case No. 2:19-cv-14048-ROSENBERG/MAYNARD


JOHN O. HUDDLESTON,

       Plaintiff,

v.

UNITED STATES OF AMERICA,

      Defendant.
_______________________________/

                  ORDER DENYING PLAINTIFF’S MOTION TO
             REOPEN DISCOVERY AND AMEND RULE 26 DISCLOSURES

       This matter is before the Court on Plaintiff’s Motion for a Limited Reopening of Discovery

and Amendment of Rule 26 Disclosures as to Jed Weber, M.D. DE 57. The Court has carefully

considered the Motion, Defendant’s Response thereto [DE 65], and the record and is otherwise

fully advised in the premises. For the reasons set forth below, Plaintiff’s Motion is denied.

       Plaintiff previously moved to reopen discovery, amend his Rule 26 disclosures, and

continue trial. DE 39. The Court held a status conference on November 25, during which the

Court reviewed the relevant procedural background of this case. See DE 54. In short, the Court

on May 19 set August 2 as the deadline for Rule 26(a)(2) expert reports and summaries. DE 10.

On August 2, Plaintiff provided an expert witness list and a report of Michael J. Foley, M.D., none

of which satisfied the requirements of Rule 26(a)(2) as to any purported expert. DE 38-1 and -2;

see also Fed. R. Civ. P. 26(a)(2)(B), (C). Plaintiff provided an amended expert witness list and

additional disclosures on November 13, well after the August 2 deadline and after Defendant had
filed a motion in limine seeking to exclude Plaintiff’s witnesses from testifying as experts due to

insufficient Rule 26(a)(2) disclosures. DE 32 and 37.

       At the November 25 status conference, the Court denied Plaintiff’s motion to reopen

discovery, amend his Rule 26 disclosures, and continue trial, and granted Defendant’s motion in

limine to exclude Plaintiff’s witnesses from testifying as experts. DE 50 and 54. Although

Plaintiff’s instant motion to reopen discovery and amend Rule 26 disclosures as to Dr. Weber is

not styled as a motion for reconsideration, the Court does view it as a motion for reconsideration

of the November 25 Order. See DE 57.

       The Court denies the instant motion for the reasons previously given on the record.

See DE 54.   Plaintiff has not provided an adequate justification for failing to make timely

Rule 26(a)(2) disclosures. Plaintiff contends that he saw Dr. Weber for the first time on August 1,

one day before the Rule 26(a)(2) disclosure deadline. The vehicle accident at issue in this case

occurred in November 2016, and Plaintiff has not explained waiting until nearly three years later,

and one day before the Rule 26(a)(2) disclosure deadline, to see Dr. Weber. Moreover, Plaintiff

knew as of the August 2 deadline that Dr. Weber would provide expert testimony on issues such

as causation, see DE 38-1, but Plaintiff nevertheless failed to provide an adequate and timely

disclosure. See Fed. R. Civ. P. 26(a)(2)(C).

       Plaintiff’s disclosure deficiencies have prejudiced Defendant and are not harmless.

Defendant did not pursue depositions of any of Plaintiff’s purported experts and did not obtain

rebuttal experts because Plaintiff did not adequately disclose any experts. See DE 48, 54, and 65.

The deadlines for Defendant to disclose rebuttal expert witnesses and for the completion of

discovery and the briefing of pretrial motions have passed. See DE 10. This case is scheduled for


                                                2
trial to take place during the two-week period beginning February 3, 2020. DE 5. This case was

filed more than ten months ago and concerns a vehicle accident that occurred more than three years

ago. The Court is unwilling to continue trial because it is time to bring this matter to a resolution.

        For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for

a Limited Reopening of Discovery and Amendment of Rule 26 Disclosures as to Jed Weber, M.D.

[DE 57] is DENIED.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 17th day of

December, 2019.

                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE

Copies furnished to: Counsel of Record




                                                  3
